Citation Nr: 1740044	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee, status post total knee replacement.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from September 1954 to July 1958 and February 1960 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In relevant part, the rating decision denied a rating in excess of 30 percent for degenerative joint disease of the left knee, status post total knee replacement.  The Veteran submitted a notice of disagreement in August 2013.  A statement of the case (SOC) was issued in January 2014.  The Veteran perfected a timely substantive appeal that same month.  

A claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record; and when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the evidence of record, the Board has jurisdiction of the TDIU claim in the present case and has characterized the issue on the title page accordingly.  

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A June 2012 letter from a private physician at Mid South Orthopaedics recounted the Veteran's history of left total knee arthroplasty and subsequent reimplantation of his left knee arthroplasty in 2001.  Since that time, he has had persistent weakness in the left lower extremity.  The doctor stated that the Veteran had done well following right knee surgery, but given his back problems with decreased mobility and weakness in the left leg, he was limited in his activities.  The doctor opined that the Veteran was completely disabled since 2006 and was unable to return to functional gainful employment due to multiple medical problems.

The Veteran underwent VA examination in conjunction with his claim in August 2013.  In relaying the history of his left knee condition to the examiner, the Veteran reported that he was told that his knees were doing pretty well at his last MD evaluation in 2012.  He denied any flare-ups of the bilateral knees since 2009 but reported chronic daily pain with walking more than 20-30 minutes.  Left knee flexion was measured to 110 degrees; objective evidence of painful motion was noted at 90 degrees.  Objective evidence of painful motion was noted at zero degrees in extension.  The examiner noted that 120 degrees of motion was normal for the Veteran's age and body habitus.  Muscle strength and joint stability testing returned normal results.  Less movement than normal, pain on movement, and swelling were noted.  No use of any assistive devices was indicated.  The examiner stated that sedentary duties were not prohibited due to the left knee condition and that the Veteran was able to perform the activities of daily living and home chores.  

A November 2013 letter from a private physician at The Orthopaedic Clinic noted the prior left knee surgeries.  The Veteran reported chronic aching discomfort, weakness, occasional giving way, a sense of instability, and chronic pain in the left knee.  He further stated the Veteran was walking with a cane or a walker secondary to the left knee pain as well as the motor weakness and sense of instability in the left knee.  Following physical examination, the doctor stated that the infection was gone, the implants appeared stable, and the knee was stable, but the Veteran continued to experience chronic pain and musculature weakness.  The doctor further opined that the Veteran was not employable on the basis of chronic pain, weakness, instability, and poor ability to ambulate given his left knee and left leg problems.  He noted the inability to carry any type of object other than paperwork given the need for external support with ambulation. 

A February 2014 VA examination focused on the right knee disability, but indicated that the Veteran experienced intermediate degrees of residual weakness, pain, or limitation of motion as residuals of prior left knee surgeries.  No use of assistive devices was indicated.

After review of the evidence of record, the Board finds that remand is warranted for additional development prior to the adjudication of the Veteran's claim.  

In February 2014, the Veteran stated he had no further evidence to submit in conjunction with his claim for an increased rating of his left knee disability.  However, the Board notes the letters from private physicians at Mid South Orthopaedics and The Orthopaedic Clinic stating that the Veteran was followed by the clinics for orthopedic and musculoskeletal problems.  Treatment records from these physicians have not been associated with the claims file, but may be relevant to a determination of the severity of the Veteran's left knee condition.  Accordingly, remand is warranted to obtain these outstanding records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Additionally, subsequent to the issuance of the most recent examination report, the Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA joint examination is adequate.  In this regard, the previous VA examination reports do not indicate whether range of motion findings for the knees were measured in both active and passive motion and/or in weight-bearing and nonweight-bearing.  As relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  Accordingly, the Veteran must be afforded a new VA examination in compliance with the findings of Correia.

Furthermore, the Board finds the medical evidence to be in conflict.  The August 2013 and February 2014 VA examination reports indicated no use of assistive devices, while the November 2013 private physician letter stated that the Veteran was only able to walk with the aid of a cane or walker.  However, the November 2013 letter also stated that the knee and implants were stable.  Upon re-examination, the VA examiner is requested to clarify the issue of the Veteran's use of any assistive devices due to his service-connected left knee disability.

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above claim, as the development for the left knee condition could affect the analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the Board notes that a Form 21-22 appointing  Disabled American Veterans (DAV) as the Veteran's representative is not of record.  However, a December 2008 notification letter was copied to DAV as the Veteran's representative.  Thereafter, a March 2011 letter to the Veteran indicated that VA was unable to locate his claims file.  Efforts were made to rebuild the record, however, it does not appear that the original Form 21-22 was located.  DAV has continued to serve as the Veteran's representative, assisting with the current claim.  Upon remand, a request should be made to obtain a current Form 21-22.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with VA Form 21-22, Appointment of Veterans Service Organization, to be completed and returned for association with the claims file.

2.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.

3.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his left knee disability, to include Mid South Orthopaedics and The Orthopaedic Clinic.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

4.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

5.  Schedule a new VA examination to evaluate the severity of the service-connected left knee disability.  The claims file and copy of this REMAND must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner is requested to address whether the Veteran has chronic residuals relating to his left knee replacement which consist of severe painful motion or weakness in the affected extremity, or whether his residual symptoms consist of intermediate degrees of residual weakness, pain, or limitation of motion.

In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment of the left knee disability on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also comment on the impact of the Veteran's left knee disability on his ability to work and describe any interference with daily and/or occupational activities.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

6.  Review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated and then re-adjudicate the Veteran's claims.  If any determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

